DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June, 2022 has been entered.
 Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 13 June, 2022, with respect to the 35 USC 103 rejections of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the prior art along with accompanying amendments received on the same date are persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach, or fairly suggest the subject matter of the independent claims:


Closest art: US 20170359183 A1: The collateral information of the document 119 includes a certificate section 108 illustrated in FIG. 4. The certificate section 108 of signed document 119 includes the EE 110 certificate, the EE 111 certificate, and the EE 112 certificate. The collateral information of the document 119 further includes Validation-Related Information (VRI) 102, such as is illustrated in FIG. 5. The VRI may include any information that is used to determine whether a certificate is valid. As described in the example embodiments, such information includes revocation information and time stamps, but may include any other information or protocols which are applicable in a specific system to validate the certificate. When a user validates the digital signature, the user accesses the VRI 102. The VRI 102 identifies which certificates have expired or have been revoked. Alternate embodiments may include any of a variety of information related to the validity of the document. The VRI 102 may be obtained from an on-line resource or may be embedded in the signature; The DSS 206 may be considered as a container for the VRI 207, 209 components. The VRI 207, 209 components correspond to digital signatures 204, 224, but are detached from the signatures 204, 224. Building the DSS 206, therefore, involves collecting the VRI components for each signature and compiling the components into the DSS 206. In one embodiment, the DSS 206 may be a DSS dictionary made up of arrays of data, other dictionaries. DSS 206 may include a separate array for included components, such as for certificates, CRLs and OCSPs.

US 20190228186 A1: Such information may be identified as sensitive or confidential on a word-by-word or a phrase-by-phrase comparison with entries of a dictionary. The dictionary may include a large set of words or phrases marked as sensitive or confidential. Each entry may include a template of the word to account for slight variations (e.g., spacing, capitalization, plural form). Each word of a file may be compared against all the entries of the dictionary to determine whether the file contains sensitive or confidential information. Without any incorporation of context or other logic, however, such techniques may be inaccurate and may result in false positives for data breach/exfiltration/misuse. Thus many of the data breaches and exfiltration attempts by or using applications from the computing environment may be carried out undetected.

US 20170180606 A1: analyzing, by one or more mobile applications of the mobile device, the document to be printed to identify a document context, wherein the identified document context comprises at least a security level of the identified document, using data sensed by one or more location sensors of the mobile device to identify a user context.

US 20090328159 A1: Therefore, the use of the term higher and lower in the context of the security level refers to the classification of the security level and not to the label or other nomenclature attached to the security level. the security level may correspond to the document's security level for the document

US 20060041891 A1: The security module 275 may be configured to receive security context information from ones of the plurality of applications service providing modules 265, define a security level global context based on the received security context information and communicate the security level global context to the plurality of application service providing modules The security module defines a security level global context based on the received security context information (Block 440). The security level global context is communicated from the security module to the application service providing modules

US 20050021980 A1: In the abstraction processing part 231, when user identification information, access type information, document identification information, and context information are received from the application system 400, the user security level mapping part 232 obtains an security level abstracted by referring to the user security level table 250 based on the user identification information (1), the user category mapping part 233 obtains a user category that is abstracted by referring to the document profile management table 260 based on the user identification information and shows a related person or any person (2), the access type information is maintained without any change (3), the zone mapping part 234 obtains a zone category that is abstracted by referring to the document profile management table 260 and the zone management table 270 based on the context information and shows in-zone or out-zone (4), and the document security attribute mapping part 235 obtains a sensitivity level and a document category that are abstracted by referring to the document profile management table 260 and the print profile management table 280 based on the document identification information (5).

US 9342697 B1: One embodiment relates to an apparatus for creating and managing security policies for data leakage prevention. The apparatus includes a database which stores three layers of objects comprising digital assets, content templates, and security policies, and a user interface configured to access said database so as to provide for input and editing of said three layers of objects. The security policies may include at least a target element, an action element, and a condition element. A content template may be used to form the condition element. Content templates may include compliance templates which are configured to satisfy specific regulatory requirements and other templates to protect specified types of information. Other embodiments, aspects and features are also disclosed.

US 20180122498 A1: The present disclosure also provides such a method that includes the steps of creation of a template based on handwritten data fields in a form that is selected based on a transaction company business requirements, and mapped to a data dictionary library that defines industry standards of the business of the transaction company to assure all information requirements for the form are met. The template identifies fields of data and the precise coordinates of the position of each data bit of data that has handwritten data and the criticality of the data bit; and sending, based on the template, selected data bits called Snip-Its to a plurality of data operators to determine the handwritten data bits and provide a print form of same within seconds of receipt by the data operator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661